            Case 3:20-mj-03061-KAR Document 5 Filed 04/15/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )     Crim. No. 20-MJ-03061-KAR
                                                )
                                                )
               v.                               )
                                                )
                                                )
JOHN MICHAEL RATHBUN,                           )
                                                )
                         Defendant.             )


               GOVERNMENT=S MOTION FOR PRETRIAL DETENTION
               OF DEFENDANT PURSUANT TO 18 U.S.C. '' 3142(e) and (f)

       The United States moves for pretrial detention of defendant, pursuant to 18 U.S.C. ''

3142(e) and (f).

       1.      Eligibility of Case. This case is eligible for a detention order because it involves

(check all the apply):

               XXX Crime of violence (18 U.S.C. '' 3142(f)(1)(A) and 3156)

                         Maximum sentence life imprisonment or death (18 U.S.C. ' 3142(f)(1)(B))

                         10 plus years drug offense (18 U.S.C. ' 3142(f)(1)(C))

                         Felony, with two prior convictions in above categories (18 U.S.C. '

                         3142(f)(1)(D))

                         Felony involving possession of firearm / destructive device (18 U.S.C. '

                         3142(f)(1)(E))

               XXX Serious risk defendant will flee (18 U.S.C. ' 3142(f)(2)(A))

                         Serious risk of obstruction of justice
            Case 3:20-mj-03061-KAR Document 5 Filed 04/15/20 Page 2 of 3



       2.      Reason for Detention. The court should detain defendant because there are no

conditions of release which will reasonably assure (check one or both):

               XXX Defendant=s appearance as required

               XXX Safety of any other person and the community

       3.      Rebuttable Presumption. None.

       4.      Time for Detention Hearing. The United States requests the court conduct the

detention hearing after three days. 18 U.S.C. ' 3142(f).

       5.      Witnesses.

       The United States intends to proceed by proffer and affidavit of Special Agent Ryan

Mcgonicle.

       6.      Other Matters.

               None.

DATED:         April 15, 2020

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    UNITED STATES ATTORNEY

                                            By:     Steven H. Breslow
                                                    STEVEN H. BRESLOW
                                                    Assistant United States Attorney




                                                2
          Case 3:20-mj-03061-KAR Document 5 Filed 04/15/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

Hampden, ss.                          Springfield, Massachusetts
                                             April 15, 2020

       I, Steven H. Breslow, Assistant U.S. Attorney, hereby certify that the foregoing was filed
by ECF and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.


                                              Steven H. Breslow
                                              STEVEN H. BRESLOW
                                              Assistant United States Attorney




                                                 3
